DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. Applicant argues, on page 9 last paragraph, that there is no teaching that the SUCI includes any information “indicating the International Mobile Subscription Identity (IMSI) or any non-IMSI”. The examiner respectfully disagrees. The SUCI stands for Subscription Concealed Identifier. Therefore, it is an identifier other than the IMSI. 3GPP defines the SUCI on page 13 as “The SUbscription Concealed Identifier (SUCI) is a one-time use subscription identifier, which contains the concealed subscription identifier, e.g., MSIN“. Moreover, Ericson discloses (4. Discussion second paragraph the subscription identifier is concealed in SUCI). Thus, the SUCI includes information related to the subscription identifier. The SUCI is an information related to a non-IMSI. The broadest reasonable interpretation of “information related to an identifier other than the IMSI” does not preclude the SUCI since the SUCI is an information concealing the subscription identifier, thus, an information related to the subscription identifier. 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 17-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson (NF discovery with SUCI, 3GPP TSG SA WG3 (Security) Meeting #90, S3-180267, 22nd – 26th January 2018, Gothenburg, Sweden) in view of 3GPP TS 33.501 V0.0.7.0  (Technical Specification Group Services and System Aspects; Security architecture and procedures for 5G system (Release 15) , January 2018).

Regarding claim 11, Ericsson teaches
A communication apparatus (UE) comprising: 
a memory (Note: inherent in a UE); and 
at least one hardware processor coupled to the memory (Note: inherent in a UE), wherein the at least one hardware processor is configured to: 
obtain routing information related to a Unified Data Management (UDM) instance (Ericsson X.1 Introduction UDM selection based on parameters encoded in SUCI... These parameters are pre-provisioned to the UE, and always included into the SUCI); and 
the complete SUCI is used as input parameter for the AUSF and UDM service discovery), the first information including the routing information (Ericsson X.1 Introduction These parameters are pre-provisioned to the UE, and always included into the SUCI) and information (SUCI) related to International Mobile Subscription Identity (IMSI) or an identifier other than the IMSI (Ericsson 4. Discussion the home network identifier (e.g., MNC and/or MCC) of SUCI).
Ericsson does not explicitly teach
send first information in a registration request message.
In a similar endeavor, 3GPP TS 33.501 teaches
send first information in a registration request message (3GPP TS 33.501 section 6.1.2  second line below Fig. 6.1.2-1  The UE shall use SUCI or 5G-GUTI in the Registration Request)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Ericsson by incorporating 3GPP TS 33.501 to arrive at the invention 
The motivation of doing so would have registered the UE.

Regarding claim 12, The combination of Ericsson and 3GPP TS 33.501 teaches the communication apparatus according to claim 11, 
wherein the routing information (Ericsson  X.1 Introduction the home network identifier (e.g., MNC and/or MCC) of SUCI but also other ) and second information referring to one or more UDM instances are used for selecting or discovering a network apparatus ((X.1 Introduction To assist the AUSF and UDM selection in the correct Home Network subdomain, the SUCI could include a parameter related to the subdomain the user belongs to).

Regarding claim 13, the combination of Ericsson and 3GPP TS 33.501teaches the communication apparatus according to claim 12, 
wherein the second information is sent by a Network Repository Function (NRF) (Ericsson X.1 Introduction When the SEAF and AUSF receive SUCI and the NRF is used, the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 14, The combination of Ericsson and 3GPP TS 33.501 teaches the communication apparatus according to claim 12, 
wherein the network apparatus includes a UDM or a UDM instance (Ericsson X.1 Introduction, the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 15, The combination of Ericsson and 3GPP TS 33.501 teaches the communication apparatus according to claim 11, 
the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 17, The combination of Ericsson and 3GPP TS 33.501 teaches the communication apparatus according to claim 11, 
wherein the routing information is configured in a Network Repository Function (NRF) (Ericsson X.1 Introduction When the SEAF and AUSF receive SUCI and the NRF is used, the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 18, Ericsson teaches A first network apparatus (AUSF) comprising: 
a receiver configured to receive first information (Ericsson X.1 Introduction the SEAF and AUSF receive SUCI), the first information including the routing information (Ericsson X.1 Introduction When the SEAF and AUSF receive SUCI, Ericsson X.1 Introduction UDM selection based on parameters encoded in SUCI) and information (SUCI) related to International Mobile Subscription Identity (IMSI) or an identifier other than the IMSI (Ericsson 4. Discussion the home network identifier (e.g., MNC and/or MCC) of SUCI), the routing information being related to a Unified Data Management (UDM) instance (Ericsson X.1 Introduction UDM selection based on parameters encoded in SUCI... These , 
wherein the receiver is configured to receive second information referring to one or more UDM instances from a Network Repository Function (NRF) (Ericsson X.1 Introduction To assist the AUSF and UDM selection in the correct Home Network subdomain, the SUCI could include a parameter related to the subdomain the user belongs to, Ericsson X.1 Introduction When the SEAF and AUSF receive SUCI); and 
a processor configured to select a second network apparatus based on the routing information and the second information (Ericsson X.1 the SEAF and/or AUSF may use parameters encoded in SUCI to select AUSF and/or UDM respectively).
Ericsson does not explicitly teach
receive first information in a registration request.
In a similar endeavor, 3GPP TS 33.501 teaches
receive first information in a registration request (3GPP TS 33.501 section 6.1.2  second line below Fig. 6.1.2-1  The UE shall use SUCI or 5G-GUTI in the Registration Request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Ericsson by incorporating 3GPP TS 33.501 to arrive at the invention 
The motivation of doing so would have registered the UE.

Regarding claim 19, The combination of Ericsson and 3GPP TS 33.501 teaches the first network apparatus according to claim 18, 
wherein the first information is a Subscription Concealed Identifier (SUCI) (Ericsson X.1 Introduction the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 20, The combination of Ericsson and 3GPP TS 33.501 teaches the first network apparatus according to claim 18, 
wherein the second network apparatus includes a UDM or a UDM instance (Ericsson X.1 Introduction the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 21, Ericsson teaches A method of a communication apparatus (in a UE), the method comprising: 
obtaining routing information related to a Unified Data Management (UDM) instance (Ericsson X.1 Introduction UDM selection based on parameters encoded in SUCI... These parameters are pre-provisioned to the UE, and always included into the SUCI); and
send first information (Ericsson X.1 Introduction the complete SUCI is used as input parameter for the AUSF and UDM service discovery), the first information including the routing information (Ericsson X.1 Introduction These parameters are pre-provisioned to the UE, and always included into the SUCI) and information (SUCI) related to or an identifier other than the IMSI (Ericsson 4. Discussion the home network identifier (e.g., MNC and/or MCC) of SUCI).
Ericsson does not explicitly teach
sending first information in a registration request message.
In a similar endeavor, 3GPP TS 33.501 teaches
sending first information in a registration request message (3GPP TS 33.501 section 6.1.2  second line below Fig. 6.1.2-1  The UE shall use SUCI or 5G-GUTI in the Registration Request)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Ericsson by incorporating 3GPP TS 33.501 to arrive at the invention 
The motivation of doing so would have registered the UE.

Regarding claim 22, The combination of Ericsson and 3GPP TS 33.501 teaches the method according to claim 21, 
wherein the routing information (Ericsson  X.1 Introduction the home network identifier (e.g., MNC and/or MCC) of SUCI but also other parameters, such as protection scheme and the home network public key identifier) and second information referring to one or more UDM instances are used for selecting or discovering a network apparatus ((X.1 Introduction To assist the AUSF and UDM selection in the correct Home Network ).

Regarding claim 23, The combination of Ericsson and 3GPP TS 33.501 teaches the method according to claim 22, 
wherein the second information is sent by a Network Repository Function (NRF) (Ericsson X.1 Introduction When the SEAF and AUSF receive SUCI and the NRF is used, the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 24, The combination of Ericsson and 3GPP TS 33.501 teaches the method according to claim 22, 
wherein the network apparatus includes a UDM or a UDM instance (Ericsson X.1 Introduction the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 25, The combination of Ericsson and 3GPP TS 33.501 teaches the method according to claim 21, 
wherein the first information is a Subscription Concealed Identifier (SUCI) (Ericsson X.1 Introduction the complete SUCI is used as input parameter for the AUSF and UDM service discovery).


Regarding claim 27, The combination of Ericsson and 3GPP TS 33.501 teaches the method according to claim 21, 
wherein the routing information is configured in a Network Repository Function (NRF) (Ericsson X.1 Introduction When the SEAF and AUSF receive SUCI and the NRF is used, the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 28, Ericsson teaches A method of a first network apparatus (AUSF), the method comprising: 
receiving first information (Ericsson X.1 Introduction the SEAF and AUSF receive SUCI), the first information including the routing information (Ericsson X.1 Introduction When the SEAF and AUSF receive SUCI, Ericsson X.1 Introduction UDM selection based on parameters encoded in SUCI) and information (SUCI) related to International Mobile Subscription Identity (IMSI) or an identifier other than the IMSI (Ericsson 4. Discussion the home network identifier (e.g., MNC and/or MCC) of SUCI), the routing information being related to a Unified Data Management (UDM) instance (Ericsson X.1 Introduction UDM selection based on parameters encoded in SUCI... These parameters are pre-provisioned to the UE, and always included into the SUCI),
receiving second information referring to one or more UDM instances from a Network Repository Function (NRF) (Ericsson X.1 Introduction When the SEAF and AUSF receive SUCI); and 
the SEAF and/or AUSF may use parameters encoded in SUCI to select AUSF and/or UDM respectively).
Ericsson does not explicitly teach
receive first information in a registration request.
In a similar endeavor, 3GPP TS 33.501 teaches
receive first information in a registration request (3GPP TS 33.501 section 6.1.2  second line below Fig. 6.1.2-1  The UE shall use SUCI or 5G-GUTI in the Registration Request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Ericsson by incorporating 3GPP TS 33.501 to arrive at the invention 
The motivation of doing so would have registered the UE.

Regarding claim 29, The combination of Ericsson and 3GPP TS 33.501 teaches the method according to claim 28, 
wherein the first information is a Subscription Concealed Identifier (SUCI) (Ericsson X.1 Introduction the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 30, The combination of Ericsson and 3GPP TS 33.501 teaches the method according to claim 28, 
the complete SUCI is used as input parameter for the AUSF and UDM service discovery).


Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson in view of 3GPP TS 33.501 V0.0.7.0, and in further view of Li et al. (US 20180227872 A1).

Regarding claim 16, The combination of Ericsson and 3GPP TS 33.501 teaches the communication apparatus according to claim 11, but does not teach
wherein the at least one hardware processor is configured to receive the routing information from an Access and Mobility Management Function (AMF).
In a similar endeavor, Li et al. teach
wherein the at least one hardware processor is configured to receive the routing information from an Access and Mobility Management Function (AMF) (Li [0120] the AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include 5G-GUTI, Registration area. Mobility restrictions, PDU session status, NSSAI, MO-only/MICO mode indicator, and/or periodic registration update timer).

The motivation of doing so would have used the routing information for UDM discovery.   

Regarding claim 26, The combination of Ericsson and 3GPP TS 33.501 teaches the method according to claim 21, but does not teach further comprising 
receiving the routing information from an Access and Mobility Management Function (AMF).
In a similar endeavor, Li et al. teach
receiving the routing information from an Access and Mobility Management Function (AMF) (Li [0120] the AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include 5G-GUTI, Registration area. Mobility restrictions, PDU session status, NSSAI, MO-only/MICO mode indicator, and/or periodic registration update timer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified The combination of Ericsson and 3GPP TS 33.501 by incorporating Li et al. of sending routing information from the AMF to the UE to arrive at the invention.
.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644